PUBLIC LIBRARIES
Until the voters of the Northwest District Library System as a whole approve the special tax levies under 65 Ohio St. 4-102 [65-4-102] (1971), funds for demonstration library services can be granted by the Oklahoma Department of Libraries. In no way, however, can funds collected in Woodward County be used to support the NWDLS prior to such approval.  The Attorney General has received your request for an opinion wherein you ask the following questions: "1. Can the Oklahoma Department of Libraries provide, upon request by the governing board of the Northwest District Library System (NWDLS), funds for demonstration library services after the 1976 approval of special tax by the people of Woodward County until Woodward County Commissioners levy and collect the special tax in 1978? "2. Can the ODL provide any grant funds to the NWDLS before the people of Ellis County approve the special tax if the people of Woodward County have already approved the special tax? "3. Can the ODL grant any funds to the NWDLS with the knowledge that the Commissioners of Woodward County intend not to levy, and collect, and expend the special tax approved by the people in 1977 until the people of Ellis County approve the special tax levy in 1978? "4. If the above questions are answered in the affirmative, will the ODL experience exposure for funding the NWDLS in the case of Woodward County approving a special tax levy and Ellis County not approving the special tax." The answer to your questions lies in a portion of 65 Ohio St. 4-102 [65-4-102] (1971), which provides: "After approval of the Oklahoma Department of Libraries Board for creation of the system, the county, city and town governing bodies, or the governing board of the library system, may request demonstration library services by the Oklahoma Department of Libraries and/or a grant of funds for interim services before approval of special tax levies by the people of the district." A plain reading of this section requires your first question be answered in the affirmative, subject to certain qualifications. The statute allows the Oklahoma Department of Libraries to provide demonstration library services before the approval of special tax levies by the people "of the district." Although the voters of Woodward County have approved the tax levies, the people of the district, the district being composed of Woodward and Ellis Counties, have not voiced an approval. Until such approval is given by the voters of the district as a whole, the Oklahoma Department of Libraries may provide funds for demonstration library services. This is not to suggest, however, that the funds to be collected in Woodward County, in 1978, could possibly be used for these services. They cannot expend those funds until Ellis County has levied and collected such tax by virtue of the express provisions of Article X, Section 10(A) of the Oklahoma Constitution.  This conclusion is supported by the obvious purpose of the subject statutory provision. The Legislature obviously intended that the Department of Libraries use the demonstration library services and/or a grant of funds as a means of acquainting the people within a given district with such library services in order that their vote on the special tax levies might be more knowledgeably cast. Upon approval of the tax levies by the people of the district, the funds collected therefrom become the means of supporting the library system. Not until the people of the entire district voice such approval, can the funds collected in Woodward County be used to support the district library system.  In view of the foregoing answer, it is not necessary to respond to your remaining questions.  It is, therefore, the opinion of the Attorney General that your questions be answered as follows: Until the voters of the Northwest District Library System as a whole approve the special tax levies under 65 Ohio St. 4-102 [65-4-102] (1971), funds for demonstration library services can be granted by the Oklahoma Department of Libraries. In no way, however, can funds collected in Woodward County be used to support the NWDLS prior to such approval.  (KENNETH L. DELASHAW)